IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-10994
                          Conference Calendar



KAREN HORNING,

                                           Petitioner-Appellant,

versus

J.B. BOGAN, FEDERAL MEDICAL CENTER,
CARSWELL; FEDERAL BUREAU OF PRISONS;
UNITED STATES DEPARTMENT OF JUSTICE,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:00-CV-79-Y
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Karen Horning, federal prisoner #00644-049, appeals from the

dismissal with prejudice of her 28 U.S.C. § 2241 petition.    The

district court held that because Horning was challenging errors

that were alleged to have occurred during or before sentencing,

her claims must be raised in a motion filed pursuant to 28 U.S.C.

§ 2255, and that the only court with jurisdiction to consider her

§ 2255 motion was the district court in which she was tried and

sentenced, i.e., the San Francisco Division of the Northern

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10994
                                  -2-

District of California.    Horning argues on appeal that the

district court applied the wrong standard with respect to the

“savings clause” of 28 U.S.C. § 2255.       Horning further contends

that restrictions on 28 U.S.C. § 2241 relief imposed by the

“savings clause” violate the Suspension Clause of the United

States Constitution.    We review de novo the dismissal of a § 2241

dismissal on the pleadings.     See Kinder v. Purdy, 222 F.3d 209,

212 (5th Cir. 2000).

     Horning has failed to show that the remedies provided for

under § 2255 are inadequate or ineffective to test the legality

of her detention.    See Reyes-Requena v. United States, 243 F.3d
893, 901 (5th Cir. 2001).    The district court did not err in its

choice of the legal standard for application of the “savings

clause” of § 2255.     See id. at 903.   Nor does the “savings

clause” of § 2255 violate the Suspension Clause.       See id. at 901

and n.19.

     Accordingly, the district court's judgment is AFFIRMED.